Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

HYBRID HYDROGEN POWER MODULE

Examiner: Adam Arciero	SN: 17/675,303	Art Unit: 1727          October 21, 2022

DETAILED ACTION
Applicant’s response filed on September 16, 2022 has been received. Claims 18-47 are currently pending. Claims 18-19, 30-34, 36-37 and 45-47 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The drawing do not contain any reference numbers for any of the claimed subject matter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The specification does not provide any reference numbers for the structure shown in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Ovshinsky and Betts on claims 18, 21-31, 36 and 39-46 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Ovshinsky, Betts and Jung on claims 19 and 37 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Ovshinsky, Betts and Janarthanam on claims 20 and 38 are withdrawn because Applicant has amended the independent claims.

The claim rejections under 35 USC 103(a) as being unpatentable over Ovshinsky, Betts, Jung and Hoshi on claims 32-35 and 47 are withdrawn because Applicant has amended the independent claims.

Claim(s) 18-19, 21-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Huang (CN 107161016 A; using machine translation or citation purposes) and Betts et al. (US 2011/0214930 A1).
As to Claims 18-19 and 21-28, Ovshinsky discloses an apparatus that can be used to power barges, tankers, trains or trucks (which reads on heavy-duty trucks); wherein the apparatus comprises a fuel cell and batteries that are integrated with power electronics to power an electric motor (Fig. 2, paragraphs [0007 and 0055-0063]). Ovshinsky does not specifically disclose wherein the apparatus comprises a plurality of fuel cells each with a DC-DC converter and the claimed power and voltages or wherein the fuel cells, batteries, and power electronics are provided on a skid retrofitted to an existing truck structure.
However, Huang discloses an existing truck (reads on ultra heavy-duty truck) comprising; comprising a frame 2 (skid) that physically structurally coupled fuel cells 3, batteries 10, power electronics 9,10,11,12 and a cooling system 1 thereon (Abstract and Fig. 1-2). At the time of the invention, it would have been obvious to a person having ordinary skill in the art to modify he vehicle of Ovshinky to comprise the skid of Huang because Huang teaches that a truck can be converted to an electric vehicle that has low noise and be pollution free (Abstract).
However, Betts et al. teaches of an apparatus to power an electric vehicle, comprising a fuel cell system and a battery system which are integrated with power electronics and a DC-DC converter to power an electric motor (Fig. 2-3). Betts doesn’t specifically disclose a plurality of fuel cell modules each having a DC-DC converter and the claimed MW and voltage produced, however the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fuel cells modules each with a DC-DC converter and batteries to provide the claimed amount of power and voltage for powering a heavy-duty truck, because Betts teaches that a vehicle power system with increased efficiency is provided (paragraph [0092]). The system of modified Ovshinsky is intrinsically configured to boost an output voltage of each fuel cell and operable to compensate for phases and output differences between the fuel cell system and to enable a shared output to be regulated to provide the constant, high voltage DC electrical output, given that the structure of the claimed invention and the prior arts are the same. See MPEP 2112.
As to Claim 30, the power module of modified Ovshinsky fits within the system and therefore reads on the claimed “being sized and configured to reside within volumetric and configurational constraints of a diesel generator. In addition, the courts have held that where the only difference between the prior art and the claimed invention was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to Claim 31, the power module is capable of being removed from the skid of modified Ovshinsky and the skid is capable of being removed from the truck. The claims do not provide any additional structure that differentiates the claims from the prior art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Huang (CN 107161016 A; using machine translation or citation purposes) and Betts et al. (US 2011/0214930 A1) and Jung (US 2004/0018399 A1) as applied to claims 18-19, 21-28 and 30-31 above and in further view of Janarthanam et al. (US 2015/0298538 A1).
As to Claim 20, modified Ovshinsky does not specifically disclose the claimed multi-zone radiator.
However, Janarthanam et al. teaches of a fuel cell/battery hybrid vehicle comprising a multi-zoned radiator for cooling the fuel cell and batteries, wherein the radiator is integrated with a fan and multiple coolant loops (Abstract, paragraphs [0002 and [0043-0048]). Janarthanam does not specifically disclose more than one fan, however, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fans for the number of zones, because Janarthanam teaches that a cooling system to provide adequate cooling for a hybrid fuel cell/battery vehicle is provided (paragraph [0060]).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Huang (CN 107161016 A; using machine translation or citation purposes) and Betts et al. (US 2011/0214930 A1) and Jung (US 2004/0018399 A1) as applied to claims 18-19, 21-28 and 30-31 above and in further view of Elhamid et al. (US 2004/0110050 A1).
As to Claim 29, modified Ovshinksy does not specifically disclose wherein the fuel cells are connected in parallel.
However, Elhamid teaches of a heavy-duty truck comprising a fuel cell, wherein the fuel cells are connected in parallel (paragraphs [0042 and 0046]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Ovshinksy to comprise the fuel cells connected in parallel because Elhamid teaches that a vehicle can be powered (paragraphs [0042 and 0046]). 

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al. (US 2003/0207156 A1) in view of Huang (CN 107161016 A; using machine translation or citation purposes) and Betts et al. (US 2011/0214930 A1) and Jung (US 2004/0018399 A1) as applied to claims 18-19, 21-28 and 30-31 above and in further view of Jung (US 2004/0018399 A1) and Hoshi et al. (JP 2005-329818 A).
As to Claim 32, modified Ovshinsky does not specifically disclose the claimed radiator.
However, Jung teaches of a hybrid fuel cell/battery vehicle, comprising a cooling system for both the fuel cell and the batteries (Abstract and paragraph [0016]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Ovshinsky to comprise the claimed cooling system because Jung teaches that the temperatures of the fuel cell and batteries can be controlled (paragraph [0016[). 
In addition, Hoshi et al. teaches of a vehicle, comprising a radiator 42 provided in a front face thereof (Fig. 2-3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the placement of the radiator for modified Ovshinsky to be in the front of the vehicle, because Hoshi teaches that the cooling system can efficiently function (Abstract).

Claim(s) 33-37, 39-43 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaupert (EP 1923288 A2) in view of Huang (CN 107161016 A; using machine translation or citation purposes), Betts et al. (US 2011/0214930 A1), Jung (US 2004/0018399 A1) and Hoshi et al. (JP 2005-329818 A).
As to Claims 33-37, 39-43, 45 and 47, Kaupert discloses a hybrid vehicle, comprising a diesel generator; fuel cells; batteries; and a power control module and electronics 29 (Fig. 1 and paragraphs [0012 and 0022-0023]). Kaupert does not specifically disclose wherein the apparatus comprises a plurality of fuel cells each with a DC-DC converter and the claimed power and voltages or wherein the fuel cells, batteries, and power electronics are provided on a skid retrofitted to an existing truck structure.
However, Huang discloses an existing truck (reads on ultra heavy-duty truck) comprising; comprising a frame 2 (skid) that physically structurally coupled fuel cells 3, batteries 10, power electronics 9,10,11,12 and a cooling system 1 thereon (Abstract and Fig. 1-2). At the time of the invention, it would have been obvious to a person having ordinary skill in the art to modify he vehicle of Kaupert to comprise the skid of Huang because Huang teaches that a truck can be converted to an electric vehicle that has low noise and be pollution free (Abstract). The power module of modified Kaupert fits within the system and therefore reads on the claimed “being sized and configured to reside within volumetric and configurational constraints of a diesel generator. In addition, the courts have held that where the only difference between the prior art and the claimed invention was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
However, Betts et al. teaches of an apparatus to power an electric vehicle, comprising a fuel cell system and a battery system which are integrated with power electronics and a DC-DC converter to power an electric motor (Fig. 2-3). Betts doesn’t specifically disclose a plurality of fuel cell modules each having a DC-DC converter and the claimed MW and voltage produced, however the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fuel cells modules each with a DC-DC converter and batteries to provide the claimed amount of power and voltage for powering a heavy-duty truck, because Betts teaches that a vehicle power system with increased efficiency is provided (paragraph [0092]). The system of modified Kaupert is intrinsically configured to boost an output voltage of each fuel cell and operable to compensate for phases and output differences between the fuel cell system and to enable a shared output to be regulated to provide the constant, high voltage DC electrical output, given that the structure of the claimed invention and the prior arts are the same. See MPEP 2112. 
However, Jung teaches of a hybrid fuel cell/battery vehicle, comprising a cooling system for both the fuel cell and the batteries (Abstract and paragraph [0016]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Kaupert to comprise the claimed cooling system because Jung teaches that the temperatures of the fuel cell and batteries can be controlled (paragraph [0016[). 
In addition, Hoshi et al. teaches of a vehicle, comprising a radiator 42 provided in a front face thereof (Fig. 2-3). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the placement of the radiator for modified Kaupert to be in the front of the vehicle, because Hoshi teaches that the cooling system can efficiently function (Abstract).
As to Claim 46, the power module is capable of being removed from the skid of modified Kaupert and the skid is capable of being removed from the truck. The claims do not provide any additional structure that differentiates the claims from the prior art.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaupert (EP 1923288 A2) in view of Huang (CN 107161016 A; using machine translation or citation purposes), Betts et al. (US 2011/0214930 A1), Jung (US 2004/0018399 A1) and Hoshi et al. (JP 2005-329818 A) as applied to claims 33-37, 39-43, and 45-47 above and in further view of Janarthanam et al. (US 2015/0298538 A1).
As to Claim 38, modified Kaupert does not specifically disclose the claimed multi-zone radiator.
However, Janarthanam et al. teaches of a fuel cell/battery hybrid vehicle comprising a multi-zoned radiator for cooling the fuel cell and batteries, wherein the radiator is integrated with a fan and multiple coolant loops (Abstract, paragraphs [0002 and [0043-0048]). Janarthanam does not specifically disclose more than one fan, however, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, VI, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to duplicate the number of fans for the number of zones, because Janarthanam teaches that a cooling system to provide adequate cooling for a hybrid fuel cell/battery vehicle is provided (paragraph [0060]).
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaupert (EP 1923288 A2) in view of Huang (CN 107161016 A; using machine translation or citation purposes), Betts et al. (US 2011/0214930 A1), Jung (US 2004/0018399 A1) and Hoshi et al. (JP 2005-329818 A) as applied to claims 33-37, 39-43, and 45-47 above and in further view of Elhamid et al. (US 2004/0110050 A1).
As to Claim 44, modified Kaupert does not specifically disclose wherein the fuel cells are connected in parallel.
However, Elhamid teaches of a heavy-duty truck comprising a fuel cell, wherein the fuel cells are connected in parallel (paragraphs [0042 and 0046]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of modified Kaupert to comprise the fuel cells connected in parallel because Elhamid teaches that a vehicle can be powered (paragraphs [0042 and 0046]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 33 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727